﻿154.	 I am grateful to the Assembly for according me the honour of addressing this important body. I would like to avail myself of this opportunity to congratulate Mr. Illueca on his election to the high and distinguished office of President of the General Assembly. It is a tribute to his country and to his own magnificent personal qualities. With his inspiring guidance, patience and tact, I am sure that our deliberations will lead to positive and meaningful results.
155.	May I also thank the outgoing President most warmly for the moderation and diplomatic skill with which he presided over the thirty-seventh session of the Assembly.
156.	The basic objective of the United Nations at the time of its creation 38 years ago was the maintenance of peace and security in the world. To a large extent the United Nations has lived up to this—there has been no global conflict.
157.	We are thankful to the Secretary-General for carrying out his overwhelming task with faith and dedication to the cause of peace and justice. He has won our admiration for the efforts he has exerted. We in Africa are particularly appreciative of his diplomatic initiative aimed at securing the independence of Namibia in the very near future. We wish him to know that Mauritius will support whatever initiative he undertakes with a view to achieving that goal.
158.	The year that has elapsed since I last addressed the Assembly has been an extremely difficult one for my country. We have gone through a period of political uncertainty; our Constitution was threatened and our democratic institutions imperilled. I am pleased to inform the Assembly that my people have been able, through scrupulous respect for our democratic process of government, to overcome the dangers that we faced. What might have been a politically traumatic period has proved to be a period of rapid development of our national identity and consciousness. I address the Assembly today as the representative of a nation proud of its institutions, confident of its future and determined to face the formidable challenges of development.
159.	We are acutely aware of the fact that economic development does not come easily; it is not to be had for the asking. In their desire to protect their system, the developed nations are taking decisions which have a direct and grave impact on the economies of developing countries. The sentiment that what is good for the developed countries is necessarily good for developing countries demonstrates a certain indifference to the economic problems facing the latter. However, it is only fair that the developed countries should share with their less fortunate brothers in the third world the economic and other resources at their disposal. Such assistance should not, however, preclude relentless efforts in the third world countries themselves towards economic uplift and progress. We in the third world are conscious that ultimately our future lies in our own hands.
160.	I wish to recall that Mauritius is an island State with a population of 1 million and that we are, by force of circumstances, an outward-looking people. Interdependence is for us a stark fact of daily life. Price changes on world commodity markets and exchange-rate fluctuations have a direct material effect on each and every Mauritian household. Internally, our policy is to favour the rapid growth of a fairly liberal market economy.
161.	The pattern of trade relationships between the developed and the developing worlds is unfair, and we have to build a system which guarantees to the producers of raw materials and basic commodities remunerative prices which will make it possible to raise the living standards of the poor half of the world. The industrialized world tends to think that all the problems of the developing countries are of their own making and are the result of inappropriate domestic policies. Yet, we all know that many developing countries which like Mauritius have unhesitatingly adopted tough and unpopular economic measures and economic policy changes have still not made great progress because of external constraints. Our efforts at industrialization have been thwarted by protectionism in the developed countries. Agricultural exports do not obtain a remunerative export price, thereby discouraging agricultural production. High freight charges imposed by shipping companies belonging to the developed countries also make our exports uncompetitive. Faced with these difficulties, it is surprising that some developing nations have managed to avoid total bankruptcy. I would there- fare like to appeal to the developed countries to adopt a more realistic approach to the problems of development in our part of the world.
162.	The flow of aid being mostly tied to projects, is slow and does not tackle the basic problems of balance- of-payments deficits in our countries. Hence most developing countries have had to seek assistance from IMF, the World Bank and other specialized financial institutions, which do not always take into consideration the social fabric of our countries. While we appreciate the assistance that my country and others have received from these institutions, we have found the conditions imposed by them difficult to meet. We have adopted a structural adjustment programme opening our economy to free competition, but unfortunately protectionism and the abuse of safeguard clauses in various international agreements have impeded our development.
163.	The primary objective of foreign assistance is and must be to help the economic and social development of low-income countries, which in turn will promote stability globally. We would like to see a more liberal and understanding attitude from these institutions, especially in the case of small countries where policy options are limited. Donor countries should make a special effort to revise their aid policies so as to ensure a greater transfer of resources to the developing countries, especially bearing in mind the interdependence of the world economy.
164.	While our major preoccupation is economic development, we in Mauritius are very much concerned with the numerous problems and conflicts that beset the world. The ideal of the Indian Ocean as a zone of peace seems to develop day by day into a mere dream. Were it not for the dogged perseverance of the nations most directly concerned, the General Assembly's call for the Indian Ocean to be a zone of peace would have been buried under the combined weight of the arsenals of the superpowers in and around our ocean. From Cam Ranh Bay through Diego Garcia to Socotra, the Ocean is crisscrossed by sea lanes of terror that threaten our peace and security.
165.	My Government hopes that the Committee on the Indian Ocean will in the near future complete the task of harmonizing views on the Conference on the Indian Ocean. We are aware that certain countries have adopted dilatory and obstructionist tactics on this subject and that others support the holding of this Conference for propaganda purposes only.
166.	We will not allow the ideal of the Indian Ocean as a zone of peace to be devalued into an empty slogan. We will support all moves to prohibit any military use of the peace zone by non-Indian-Ocean States which arrogate to themselves the right to threaten the nations of the region or to interfere in their internal affairs.
167.	As a first step towards the realization of the zone of peace, we call upon the international community to ensure that no new bases are established and to impose a freeze in the existing military facilities in our region. As a further step we would wish to see a balanced and mutual downgrading of super-Power military presence in the Indian Ocean.
168.	In conformity with our anti-militarist aspirations for our own region, we would like to see a reduction of armaments on a global scale. As Indian Ocean States we have the distinct impression that the Geneva disarmament talks are being utilized as a propaganda arena. We urge all parties concerned, in the interests of humanity at large, to imbue these talks with a greater degree of earnestness. Quite apart from the utter immorality of the nuclear arms race, we of the developing world deplore the senseless waste of resources in the deployment of nuclear weapons. The senseless competitive arms race is draining the world of vital resources that would have gone a long way towards alleviating the misery of millions who live below the poverty line.
169.	I would like at this juncture to impress upon the Assembly the just and legitimate claim of my country over the Chagos Archipelago, which was excised from our national territory in contravention of General Assembly resolutions. 1 hope that in our endeavours to recover this part of our national territory by diplomatic and political means we shall continue to enjoy the unstilted support of all peace-loving countries.
170.	We note with sadness that the world is still bedevilled by aggressions, conflicts and wars in such countries as Chad, Kampuchea, Afghanistan and Namibia, in the Middle East and in Latin America. The international community cannot remain insensitive to the untold sufferings of the peoples of these areas. The international community has a moral obligation in accordance with the Charter of the United Nations to ensure that the inalienable rights of these peoples are not blatantly trampled upon and their problems aggravated by foreign interventions. It is their sacred right to determine their own future free from any external interference.
171.	As we live in a world of shrinking dimensions whereby interdependence is the sine wow of the survival of mankind we must all strive tirelessly for lasting peace.
172.	We in Africa cannot dissipate our energies in internecine conflicts and mindless fratricide while the illegal occupation of Namibia continues. We should focus our attention and our struggle on helping to liberate our brethren in South Africa. We wholeheartedly share the aspirations of our African brethren and will give them our full political and moral support in their struggle against racist domination.
173.	1 would like here to reiterate our full support for the front-line States which daily bear the brunt of South African aggression. They too are victims, victims of the racist regime's effort to destabilize them.
174.	We reject outright the spurious linkage between the presence of Cuban troops in Angola and the independence of Namibia. South Africa cannot perpetuate its illegal occupation of Namibia in complete disregard of United Nations resolutions and world public opinion.
175.	We are dismayed and saddened by the senseless and fratricidal carnage taking place in Lebanon. We are convinced that the sectarian violence in that war-weary country would come to an end if all foreign intervention was to cease. The Lebanese people should be allowed to exercise their right to self-determination under international supervision.
176.	The Palestinian cause has suffered a serious setback with the invasion of Lebanon and the cynical manipulation of factions within the Palestine Liberation Organization. It would be illusory for the invaders and manipulators to imagine that the Palestinian cause could be weakened by such manoeuvres. The Palestinian people will not be denied their identity as a nation and their inalienable right to a homeland.
177.	In South-East Asia we are witnesses to ruthless cultural destruction in which the proud Khmers continue to suffer the occupation of their country. A rich and ancient civilization, nurtured patiently over several centuries, is being mercilessly destroyed and the genius of the Khmer people is being regimented out of existence. We are appalled by the lack of concern shown by the world for what has become an endangered people and a civilization facing extinction. The fact that this sore has festered for eight years does not in any way attenuate the urgency of finding a solution to it. We call for the immediate termination of the foreign occupation of Cambodia, the restoration of its non-aligned status and the re-establishment of the Cambodian people's right to self-determination in a truly independent country.
178.	It saddens me to have a place on record the shock and sadness of the Government and people of Mauritius at the reported shooting down of the Korean Air Lines 747 plane. We deeply mourn the tragic loss of life and share the grief of the bereaved families. We deplore the total disregard of established norms of international civil aviation demonstrated in this incident. It is my country's earnest hope that the international community will adopt safety measures that will ensure that such a violation which imperils civilian air traffic and jeopardizes the lives of innocent passengers is not allowed to recur.
179.	It is our belief that the Korean question should be taken up and resolved by Koreans themselves, through dialogue and negotiations. We believe in a peaceful solution to this question and in non-interference from outside in the search for that solution.
180.	An end should be put to the sufferings of millions of persons separated from their families, and, in this connection, humanitarian considerations should guide all genuinely peace-loving nations of the international community.
181.	Equally guided by purely humanitarian considerations, we have expressed sadness at the unfortunate events in Sri Lanka and have also expressed our confidence that the Sri Lankan authorities will successfully put an end to the risks to life and property to which a section of the population has been exposed.
182.	The world is becoming increasingly interdependent, and although there are some areas where peace still eludes millions of people, there have been developments in the recent past which indicate an awareness on the part of the international community of the need to co-operate globally on specific issues.
183.	The signing of the United Nations Convention on the Law of the Sea in December 1982 at Montego Bay is just one example of this process, and I am sure that the concept of the common heritage of mankind will become the cornerstone of co-operation in other areas of great concern to the international community. It is the wish of my country that a broader international body be set up to govern the immense ice-bound land mass known as Antarctica.
184.	I have today addressed the Assembly as the newly elected socialist representative of an independent, non- aligned, democratic country. My Government is pledged to a foreign policy based on strict non-alignment, support for democratic ideals, advocacy of the right of peoples to self-determination and respect for the letter and the spirit of the Charter of the United Nations and that of the OAU.
185.	The United Nations is a unique organization of developed and developing countries. It has a special role to play in the harmonious development of relations between the two groups of countries which is vital to the common interest. I earnestly hope that the United Nations will mobilize its resources to promote greater international understanding and help free mankind from the scourges of war, gruesome poverty and economic insecurity. With the exercise of its collective will, this supreme world body can prove to be more effective for the sake of the welfare and future happiness of mankind.
 

